Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 1 of 39

UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS

GALVESTON DIVISION
REMINGTON QUIRANTE, §
Plaintiff, §
§
v. § CIVIL ACTION NO. 4:19-cv-0398
§
LOUISIANA MACHINERY § JURY TRIAL DEMANDED
COMPANY, INC. and JOHN §
DESHOTEL §
Defendants. §

DEFENDANT LOUISIANA MACHINERY COMPANY, LLC’S
NOTICE OF REMOVAL

TO THE HONORABLE JUDGE OF SAID COURT:

Defendant LOUISIANA MACHINERY COMPANY, LLC (“Defendant”) files this Notice. of
Removal pursuant to 28 U.S.C. §§ 1332 (a) to remove the civil action filed by Plaintiff Remington
Quirante (“Plaintiff”) from the 253rd Judicial District Court of Chambers County, Texas to the
United States District Court for the Southern District of Texas, Galveston Division, and would

respectfully show the Court the following:

I.
INTRODUCTION

1. This lawsuit was initiated on or about June 13, 2019 when Plaintiff filed his
Original Petition in Cause No. 19DCV0495 in the 253" Judicial District Court of Chambers
County, Texas, styled Remington Quirante v. Louisiana Machinery Company, Inc. and John
Deshotel. The suit arises from a vehicular accident that is alleged to have caused personal injuries

on or about March 22, 2019 in Chambers County, Texas.!

 

' See Plaintiff's Original Petition attached hereto within Exhibit “B” and incorporated herein, page 2.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 2 of 39

2. Plaintiff filed “Plaintiff's First Amended Petition” on November 7, 2019.2 This
amended petition was the first pleading to name “Louisiana Machinery Company, LLC” as a party
to this lawsuit.? Counsel for Defendant accepted service and filed an Answer on December 2,
2019.4

II.
GROUNDS FOR REMOVAL AND BASIS FOR JURISDICTION

3. Removal is proper because there is complete diversity of citizenship between the
parties and the alleged amount in controversy exceeds $75,000, exclusive of interest and costs. See
28 U.S.C. § 1332(a)(1). Indeed, Plaintiff's Original Petition states that Plaintiff seeks: “monetary
relief over $1,000,000.”°

4, Plaintiff, Remington Quirante is a resident of Texas.°

5. Defendant Louisiana Machinery Company, LLC. was at all material times hereto
and remains a foreign company organized and existing under the laws of Louisiana with its
principal place of business in Louisiana. See Articles of Organization of Louisiana Machinery
Company, LLC.’

6. Defendant, John Deshotel, is a resident of Louisiana.®

 

* See Plaintiff's First Amended Petition attached hereto within Exhibit “B” and incorporated herein, page 2.

3 Plaintiff's original petition named “Defendant, Louisiana Machinery Company, Inc.” as a party to the lawsuit. In
fact, the correct party to this lawsuit is/was “Louisiana Machinery Company, LLC” which was named as a party for
the first time in Plaintiff's amended petition on November 7, 2019, see supra.

4 See Defendant Louisiana Machinery Company, LLC’s Original Answer to Plaintiff First Amended Petition attached
hereto within Exhibit “B” and incorporated herein.

> See Exhibit B, Plaintiff's Original Petition, page 1.

§ Id.

7 See Articles of Organization of Louisiana Machinery Company, LLC attached hereto as Exhibit “D” and incorporated
herein.

8 See Exhibit B, Plaintiff's Original Petition, page 2.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 3 of 39

II.
VENUE IN THE SOUTHERN DISTRICT OF TEXAS IS PROPER

7. Plaintiff filed this action in Chambers County, Texas. The Galveston Division of
the Southern District of Texas encompasses Chambers County, Texas. See 28 U.S.C § 124(c)(2).
Thus, this district and division embrace the place where the state court action is pending. See 28
USS.C. § 1441 (a).

IV.
PROCEDURAL REQUIREMENTS FOR REMOVAL

8. Counsel for Louisiana Machinery Company, LLC received Plaintiffs First
Amended Petition which, for the first time, named Defendant on November 7, 2019. Counsel
agreed to accepted service for Defendant on November 8, 2019. This Notice of Removal is filed
on December 6, 2019. Accordingly, this Notice of Removal is timely filed within thirty days of
when Defendant received Plaintiff's First Amended Petition and within one year of the
commencement of this suit. See 28 U.S.C. § 1446(b).

9. The filing fee has been paid to the Clerk.

10. The other Defendant, John Deshotel, who has been served with summons consents
to the removal of this case to federal court.

V.
INDEX OF EXHIBITS FILED

Cause of action: 11. Pursuant to 28 U.S.C. § 1446(a), this Notice of Removal is
accompanied by the following documents:

Exhibit A: An index of matters being filed;

Exhibit B: The state court docket sheet, all executed process in the case, all
pleadings asserting causes of action and all answers to such
pleadings;

Exhibit C: A list of all counsel of record, including addresses, telephone

numbers, and parties represented.

-3-
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 4 of 39

Exhibit D: Certificate of Existence for Louisiana Machinery Company, LLC
Exhibit E: Civil Cover Sheet

VI.
NOTICE TO STATE DISTRICT COURT AND PLAINTIFF

12. Defendants’ Notice of Removal has been served upon Plaintiff through his counsel by
certified and regular mail and a Notice of Filing. Defendants’ Notice of Removal is being promptly
filed with the Clerk of the 253rd Judicial District Court of Chambers County, Texas.

Vil.
No WAIVER

13. This Notice of Removal is filed subject to and without waiver of any defenses or
objections to Plaintiffs Original Petition and subsequent Plaintiff's Amended Petition as allowed
by the Federal Rules of Civil Procedure or by any applicable law.

VI.
JURY TRIAL DEMANDED IN STATE COURT

14. Defendant requested a jury trial in state court.

IX.
CONCLUSION

Defendant Louisiana Machinery Company, LLC prays that this action be removed to this
Court, that this Court accept jurisdiction of this action in its entirety, and that this action be placed
on the docket of the Court for further proceedings as though this action had been initially instituted

in this Court.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 5 of 39

Respectfully submitted,

Ferg). Barner

Larry J. Simmons

State Bar No. 00789628
Federal I.D. No. 18830
ljsimmons@germer.com
Marcus W. Waters

State Bar No. 24008243
Federal I.D. No. 23245
mwaters(@germer.com
GERMER PLLC

2929 Allen Parkway, Suite 2900
Houston, Texas 77019

(713) 650-1313 — Telephone
(713) 739-7420 — Facsimile

COUNSEL FOR DEFENDANT,
LOUISIANA MACHINERY COMPANY,
LLC

CERTIFICATE OF SERVICE

I hereby certify that on the 6"" day of December 2019, a true and correct copy of Defendant
Louisiana Machinery Company, LLC’s Notice of Removal was forwarded to all known counsel
of record pursuant to the Federal Rules of Civil Procedure.

Aoreg/ 9 Semone

Larry J. Simmons
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 6 of 39

EXHIBIT A
INDEX OF DOCUMENTS FILED
WITH REMOVAL ACTION
(A) An index of matter being filed;

(B) The state court docket sheet, all executed process in the case, all pleadings
asserting causes of action and all answers to such pleadings;

(C) A list of all counsel of record, including addresses, telephone numbers, and
parties represented;

(D) Certificate of Existence for Louisiana Machinery Company, LLC.; and

(E) Civil Cover Sheet.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 7 of 39

EXHIBIT B

THE STATE COURT DOCKET SHEET, ALL EXECUTED PROCESS IN THE CASE,
ALL PLEADINGS ASSERTING CAUSES OF ACTION
AND ALL ANSWERS TO SUCH PLEADINGS
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 8 of 39

EXHIBIT C

LIST OF ATTORNEYS/PARTIES

1. Counsel for Plaintiff, Remington Quirante:

Cody Rees
crees@reeslawfirm.com
REES LAW FIRM

215 Orleans Street, Suite 100
Beaumont, Texas 77701
(409) 291-5119 — Telephone
(409) 600-2196 — Facsimile

2. Counsel for Defendants, Louisiana Machinery Company, LLC and John Deshotel:

Larry J. Simmons
ljsimmons@germer.com
Marcus W. Waters
mwaters@germer.com

GERMER, PLLC

2929 Allen Parkway, Suite 2900
Houston, Texas 77019

(713) 650.1313 — Telephone
(713) 739-7420 — Facsimile
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 9 of 39

EXHIBIT D

CERTIFICATE OF EXISTENCE
LOUISIANA MACHINERY COMPANY, LLC
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 10 of 39

EXHIBIT E

CIVIL COVER SHEET

-10-
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 11 of 39

Case Information

Details

19DCV0459 | Remington Quirante vs. Louisiana Machinery Company, Inc, and

John Deshotel

Case Number Court

19DCV0459 253rd District Court
File Date Case Type
06/13/2019 Injury/Damage - Motor

Vehicle Accident

Party

Plaintiff
Quirante, Remington

Defendant
Louisiana Machinery Company, Inc.

Defendant
Deshotel, John

https://txchambersportal.tylerhost.net/Portal/Home/WorkspaceMode?p=0

Judicial Officer
Cain, Chap B., Ill
Case Status
Filed

Active Atlorneys
Lead Attorney
Rees, Cody
Retained

Active Attorneys 4
Lead Attorney
Simmons, Larry J
Retained

Active Attorneys
Lead Attorney
Simmons, Larry J
Retained

113
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 12 of 39

12/6/2019 Details

Events and Hearings

06/13/2019 New Cases Filed (OCA)
06/13/2019 Petition «

06/13/2019 Petition v

Comment
Request for Process

06/14/2019 Citation v

Requested By
Quirante, Remington

06/14/2019 Citationv

Requested By
Quirante, Remington

06/14/2019 Issue Citation ~

Comment
Citation Issued on John - emailed back to attorney

06/14/2019 Issue Citation 7

Comment
Citation Issued on LA Machinery - Emailed back to Attorney

08/13/2019 Return of Service v

Comment
Citation Returned on Deshotel

08/15/2019 Return of Service v

Comment
Return of Service from Secretary of State

11/07/2019 Answer/Response Filed v

Comment
Defendant John Deshotel's Original Answer to Plaintiffs Original
Petition

11/07/2019 Amended Filing +

https://chambersportal.tylerhost.net/Portal/Home/WorkspaceMode?p=0

2/3
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 13 of 39

12/6/2019 Details
Comment
Plaintiffs First Amended Petition

12/02/2019 Answer/Response Filed v

Comment
Defendant Louisiana Machinery Company, LLC's Original Answer to
Plaintiff's First Amended Petition

hitps://txchambersportal.tylerhost.net/Portal/Home/WorkspaceMode?p=0 3/3
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 14 of 39

Filed

6/13/2019 3:00 PM

  
     

49DCV0459 By; A
CAUSE NO.
REMINGTON QUIRANTE § IN THE DISTRICT COURT OF
§
§
V. § CHAMBERS COUNTY, TX
§
LOUISIANA MACHINERY COMPANY, §
INC. and JOHN DESHOTEL § JUDICIAL DISTRICT

PLAINTIFF’S ORIGINAL PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Remington Quirante, (“Plaintiff’) who files his Original Petition
complaining of Louisiana Machinery Company, Inc. and John Deshotel (collectively,
“Defendants”), and in support thereof would show as follows:

I. DISCOVERY CONTROL PLAN

Plaintiff intends to conduct discovery under Level 3 of Texas Rules of Civil Procedure
190.3.

Il. JURISDICTION

This Court has jurisdiction over the parties to this suit and has subject matter jurisdiction
over the controversies between the parties. Plaintiff makes a claim for damages for a monetary
amount in controversy within the jurisdiction of this Court. Plaintiff seeks monetary relief over
$1,000,000.

Ti. PARTIES

Plaintiffs is an individual residing in Orange County, Texas.

Defendant, Louisiana Machinery Company, Inc, is a foreign limited liability company who
may be served by serving its registered agent, Miriam W. Henry, 1001 Fannin Street, Suite 2450,

Houston, Texas 77002.

Patti L. Henry
District Clerk

Cha 5s County, Texas
. VIN

“Deputy
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 15 of 39

Defendant, John Deshotel, is an individual residing in Calcasieu Parish, Louisiana and may
be served with citation at his residence located at 2723 Hwy 388, Vinton, Louisiana 70668.
IV. VENUE
Venue is proper in Chambers County because Chambers County is the county in which all
or a substantial part of the events or omissions giving rise to these claims occurred. See TEX. CIV.
PRAC. & REM. CODE § 15.002.
Vv. FACTS
On or about March 22, 2019, Plaintiff was traveling westbound on Interstate 10 in the
middle lane of travel. Defendant Deshotel, who was acting in the course and scope of his
employment with Louisiana Machinery Company, Inc was traveling directly behind Plaintiff's
vehicle. Plaintiff slowed down due to traffic slowing down ahead of him. Defendant failed to
control his speed and struck the rear of Plaintiff's vehicle. Unfortunately, the collision caused
Plaintiff to suffer injuries to his back, neck, and body in general.
VI. NEGLIGENCE
Defendant Deshotel is liable for Plaintiff's injures and damages because of numerous
negligent acts and omissions; including, but not limited to the following:
a. Failure to control speeed;

b. In failing to operate a motor vehicle at a speed that was reasonable and prudent under
the conditions and with regard to the actual and potential hazards then existing;

c. In failing to maintain a proper lookout as a person of ordinary prudence would have
kept under the same or similar circumstances;

d. In failing to stay alert;
e. In failing to properly and timely apply the brakes;

f. In failing to turn, swerve, or otherwise maneuver the vehicle in order to avoid the
collision made the basis of this suit; and
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 16 of 39

g. Various other acts of negligence and negligence per se to be specified at the time of
trial.

Each of these acts and omissions, singularly, or in combination with others, constitutes
negligence, which proximately caused the occurrence made the basis of this action and the
Plaintiffs’ injuries and damages.

VII. NEGLIGENT ENTRUSTMENT

Defendant Louisiana Machinery Company, Inc entrusted its vehicle to Defendant Deshotel.
Defendant Deshotel was an incompetent and reckless driver. Defendant Louisiana Machinery
Company, Inc knew or should have known that Defendant Deshotel was incompetent and reckless
at the time of the collision. Defendant Deshotel was negligent at the time of the Plaintiff's injury.
These acts of negligence are laid out in the negligence paragraph above. Defendant Louisiana
Machinery Company, Inc could reasonably have anticipated that entrusting a vehicle to an
incompetent and reckless driver would result in an injury. Defendant Deshotel’s negligence
proximately caused injury to Plaintiff, which resulted in serious bodily injury.

VIII. NEGLIGENT HIRING/NEGLIGENCE PER SE

Defendant Louisiana Machinery Company, Inc negligently hired, supervised, trained,
and/or retained Defendant Deshotel to deliver for Defendant Louisiana Machinery Company, Inc
by employing an incompetent and reckless driver.

IX. RESONDEAT SUPERIOR

Defendant Louisiana Machinery Company, Inc is liable for the negligent acts of Defendant
Deshotel through the doctrine of respondeat superior. At all times material, Defendant Deshotel
was an agent or employee acting within the course and scope of his employment Defendant

Louisiana Machinery Company, Inc. Defendant Deshotel was under the direct control of
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 17 of 39

Defendant Louisiana Machinery Company, Inc. Specifically, Defendant Deshotel was operating
Defendant Louisiana Machinery Company, Inc vehicle with actual expressed authority
intentionally conferred upon Defendant Deshotel by Defendant Louisiana Machinery Company,
Inc Defendant Deshotel was acting in furtherance of Defendant Louisiana Machinery Company,
Inc business and for the accomplishment of the object for which Defendant Deshotel was
employed.
Vil. DAMAGES
Because of the injuries sustained by Plaintiff as a result of the collision made the basis of

this suit, Plaintiffs hereby sue for the following items of damage:

a. Physical pain and suffering in the past;

b. Physical pain and suffering the Plaintiffs will experience in the future;

c. Mental anguish suffered in the past;

d. Mental anguish the Plaintiffs will experience in the future;

e. Medical expenses incurred in the past;

f. Medical expenses the Plaintiffs will incur in the future;

g. Physical impairment suffered in the past; and

h. Physical impairment the Plaintiffs will suffer in the future.

Because of the facts hereinabove alleged, Plaintiff has been made to suffer and sustain at
the hands of the Defendants damages within the jurisdictional requirements of this Court and in
such amount as the evidence may show proper at the time of trial.

VIII. PREJUDGMENT AND POSTJUDGMENT INTEREST

Plaintiff seeks prejudgment and post judgment interest as allowed by law.

IX. COURT COSTS
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 18 of 39

Plaintiff sues to recover court costs as allowed by law.

Plaintiff sues Defendants for all of the causes of action pled in this petition jointly and
severally, for all of the damages Defendants caused Plaintiff herein.

X. REQUEST FOR DISCLOSURE

Under the authority of Texas Rule of Civil Procedure 194, Plaintiff request that each of the
Defendants disclose the information or material described in Rule 194.2 within fifty (50) days of
the service of this request.

XI. RULE 193.7 NOTICE

Plaintiff intends to use Defendants’ discovery responses as evidence at trial in accordance

with such right and privileges established by Texas Rule of Civil Procedure 193.7.
XII. PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to
appear and answer herein, and that upon final hearing hereof, Plaintiff have judgment against
Defendants for actual damages, economic damages, and prejudgment and post judgment interest.
Plaintiff additionally request that the Court award reasonable and necessary costs pursuant to the
Texas Civil Practice & Remedies Code, and for such other and further relief, at law or in equity,
general or special, to which Plaintiff may be justly entitled.

Respectfully submitted,
REES LAW FIRM

/s/ Cody Rees

Cody Rees

State Bar No. 24083719

215 Orleans Street, Suite 100
Beaumont, Texas 77701

P: 409-291-5119

F: 409-600-2196
crees@reeslawfirm.com
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 19 of 39

ATTORNEY FOR PLAINTIFFS
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 20 of 39 Filed
8/13/2019 3:31 PM
Martin A. Battles, L.P.I. ont Gui. of Toll Free: 1-800-SPY-GUPatt L. Henry

. . District Clerk
Chief Investigator Chambers County, Texas

By, A NYISLIE A TQUS.2 Deputy

ae ———— PROCESS SERVICE,
Office: 337-855-6470 Loaldanet Premiere Tee SURVEILLANCE.
Email: spyguytwo@aol.com
LOUISIANA-AFFIDAVIT OF SERVICE/ NON SERVICE

| Wadiu 4 # Baktes i C Pr. , being duly sworn that | am a competent person over the age of 18,
a

years , & not a party to this action. That | received the documents stated below in my possession on_@ My g/l 9
instructing for the same to be delivered upon DOHN DESHOTE

court: A53R2. ‘Distridt Court de Chambers Camby TA case _14 DCV/OUSE
PLANTIFF: VEMTUGTON QurrAwte

   

 

 

vs

DEFENDANT: LOuEsDAWA MACHrweERy Company, DNC

SERVICE WAS COMPLETED a NOT COMPLETED PLEASE CHECK AND CIRCLE ONE
THAT | SERVED/ ATTEMPTED TO SERVE (Subject Being Served) J , Hw L SES NSre

 

TYPE DOCUMENT BEING SERVED: PETITION/CITATION/SUMMONS/JUDGMENT/TRO/

™

SERVICE ADDRESS/ATTEMPTED ADDRESS: _. road ot, Cake Perk’ (COU

/

DATE OF SERVICE 1b £26! 14 TIME £: 36MM
MANNER OF DELIVERY :(z)-BY Personally Delivering the Document(s) to the person above.

(_) BY SUBSTITUTE (DOMICILLIARY) SERVICE per order by delivering to
a person which is the usual place of abode and of suitable age/ business of the above named
person. PERSON SERVED

 

NON-SERVICE(_) 1 , ATTEMPTED SERVICE

on __,20 @ the residence/ job/ business of .
After, 1 ATTEMPT, 2 ATTEMPTS, 3 ATTEMPTS, was (unsuccessful). VACANT, NO ANSWER, NOT
HOME, OTHER
| SOLEMLY AFFIRM, under the penalties of perjury that the contents of the foregoing paper
and affidavit are true to,the best of my knowledge, informatio belief
pate @ 97/2 //G___, SIGNATURE OF SERVER
ADDRESS OF SERVER. 0 Fix (2507, Zahid (Jide
PHONE NUMBER OF SERVER 23k S5S-ZYZO

     
  

, (AJ 0ECP—

ft | _,_)- Ube joc
On this day fv iG et Xu A VG YES Lfappeared before me, a notary public , & being duly sworn by
me stated that he/she has personal knowledge of the facts set forth in the foregoing affidavit & declared that

the facts contained therein are true and correct. Given my hand and seal of the office this Cth day of
g an LA

NOTARY PUBLIC-FOR-THE STATE OF LOUISIANA
Cie ME Ge), Bok 4 LS174
LOUISIANAPRIVATEEYE.COM
*KK CELEBRATING 29 YEARS OF INVESTIGATIVE EXCELLENCE*****
1990-2019
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 21 of 39

THE STATE OF TEXAS

TO: John Deshotel may be served with citation at his residence located at 2723 Hwy 388, Vinton, Louisiana
70668, Defendant
NOTICE TO DEFENDANT: “You have been sued. You may employ an attorney. If you or your attorney do not

file a written answer with the clerk who issued this citation by 10:00 a.m. on the Monday next following the
expiration of twenty days after you were served this citation and petition, a default judgment may be taken against

you.”

Said answer may be filed by mailing same to: District Clerk’s Office, P. O. Drawer NN, Anahuac, Texas 77514, or by
bringing it to the office. Our street address is 404 Washington Ave. and we are located on the third floor of the
Courthouse. The case is presently pending before the 253rd District Court of Chambers County sitting in Anahuac,
Texas, and was filed on June 13, 2019. It bears cause number 19DCV0459.

Remington Quirante vs. Louisiana Machinery Company, Inc. and John Deshotel

The name and address of the Attorney for Plaintiff is: Cody Rees, 215 Orleans Street Suite 100 Beaumont. Tx
77701.

 

The nature of the demands of said Plaintiff is shown by a true and correct copy of Plaintiff's Original Petition
accompanying this citation and made part hereof, filed on 06/13/2019.

Issued under my hand and the seal of said court, at Anahuac, Texas on this the 14th day of June, 2019.

PATTI L. HENRY, DISTRICT CLERK
iting, CHAMBERS COUNTY, TEXAS

     
 

 

STRICT AG
SOS LO
Sogt "BS Bow)
=Os 2 OS
ene % = BY H yore
=O2 SHE :
ese 2 SS Hannah Blevins, Deputy
Corona NOS
“e, % Begg oF <
Ay, So ho

cou
“HT

OFFICER’S RETURN
Came to hand on the (gh day of vu Nu? ; 2014, at Ll o'clock Am.
Executed at 515 Broad St Lola Charleswithin the County of _CG@/casrenw , at _5.%)o’clock PM. On the
26th day of Tukare . 20(G, by delivering to the within named_To hw Desthoe |.

He Uns Versaally Srved@ LA Machiwry @ 31S Brod Ste lake et la70601
each, in person, a true copy of this citation together with the accompanying copy of the motion, having first attached such

copy of citation and endorsed on such copy of citation the date of delivery.
Total fee for serving this citation $

To certify which witness by hand officially. MW tbobbn Lor Nbirdule kilffes

f County, Texas

 

 

By Deputy

6 Bot AXE7
lake Chad GS, ta TOCA
Case 3:19-cv-00398 Document1 Filed on 12/06/19 in TXSD Page 22 of 39 Filed

8/15/2019 1:22 PM
Patti L. Henry
District Clerk

  

The State of Texas
Secretary of State

2019-307760-1

I, the undersigned, as Deputy Secretary of State of the State of Texas, DO HEREBY
CERTIFY that according to the records of this office, a copy of the Citation & Original
Petition in the cause styled:

Remington Quirante VS Louisiana Machinery Company Inc et al
253rd Judicial District Court, Chambers County, Texas
Cause No: 19DCV0459

was received by this office on August 5, 2019, and that a copy was forwarded on August
7, 2019, by CERTIFIED MAIL, return receipt requested to:

Louisiana Machinery Company Inc
Registered Agent Miriam W Henry
1001 Fannin Street Suite 2450
Houston, TX 77002

The RETURN RECEIPT was received in this office dated August 9, 2019, bearing
signature.

Date issued: August 12, 2019

Neo

~ Jose A. Esparza
Deputy Secretary of State
GF/vm

 
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 23 of 39

Filed

11/7/2019 2:02 PM

hamb

ile

      
 

CAUSE NO. 19DCV0459

REMINGTON QUIRANTE § IN THE DISTRICT COURT OF
§
§

V. § CHAMBERS COUNTY, TX
§

LOUISIANA MACHINERY COMPANY, §

INC. and JOHN DESHOTEL § 253"! JUDICIAL DISTRICT

PLAINTIFF’S FIRST AMENDED PETITION
TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW, Remington Quirante, (“Plaintiff”) who files his Original Petition
complaining of Louisiana Machinery Company, LLC and John Deshotel (collectively,
“Defendants”), and in support thereof would show as follows:

L DISCOVERY CONTROL PLAN

Plaintiff intends to conduct discovery under Level 3 of Texas Rules of Civil Procedure
190.3.

Il. JURISDICTION

This Court has jurisdiction over the parties to this suit and has subject matter jurisdiction
over the controversies between the parties. Plaintiff makes a claim for damages for a monetary
amount in controversy within the jurisdiction of this Court. Plaintiff seeks monetary relief over
$1,000,000.

Ill. PARTIES
Plaintiffs is an individual residing in Orange County, Texas.
Defendant, Louisiana Machinery Company, LLC, is a foreign limited liability company.

Louisiana Machinery Company, LLC’s attorney, Larry Simmons, GERMER PLLC, 2929 Allen

Patti L. Henry
District Clerk

ers County, Texas

say Deputy
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 24 of 39

Parkway, Suite 2900, Houston, Texas 77019, has agreed to accept service on this Defendant’s
behalf.
Defendant, John Deshotel, is an individual residing in Calcasieu Parish, Louisiana and may
be served with citation at his residence located at 2723 Hwy 388, Vinton, Louisiana 70668.
IV. VENUE
Venue is proper in Chambers County because Chambers County is the county in which all
or a substantial part of the events or omissions giving rise to these claims occurred. See TEX. CIV.
PRAC. & REM. CODE § 15.002.
Vv. FACTS
On or about March 22, 2019, Plaintiff was traveling westbound on Interstate 10 in the
middle lane of travel. Defendant Deshotel, who was acting in the course and scope of his
employment with Louisiana Machinery Company, LLC was traveling directly behind Plaintiff's
vehicle. Plaintiff slowed down due to traffic slowing down ahead of him. Defendant failed to
control his speed and struck the rear of Plaintiff's vehicle. Unfortunately, the collision caused
Plaintiff to suffer injuries to his back, neck, and body in general.
VI. NEGLIGENCE
Defendant Deshotel is liable for Plaintiff's injures and damages because of numerous
negligent acts and omissions; including, but not limited to the following:
a. Failure to control speeed;

b. In failing to operate a motor vehicle at a speed that was reasonable and prudent under
the conditions and with regard to the actual and potential hazards then existing;

c. In failing to maintain a proper lookout as a person of ordinary prudence would have
kept under the same or similar circumstances;

d. In failing to stay alert;
Case 3:19-cv-00398 Document1 Filed on 12/06/19 in TXSD Page 25 of 39

e. In failing to properly and timely apply the brakes;

f. In failing to turn, swerve, or otherwise maneuver the vehicle in order to avoid the
collision made the basis of this suit; and

g. Various other acts of negligence and negligence per se to be specified at the time of
trial.

Each of these acts and omissions, singularly, or in combination with others, constitutes
negligence, which proximately caused the occurrence made the basis of this action and the
Plaintiffs’ injuries and damages.

VII. NEGLIGENT ENTRUSTMENT

Defendant Louisiana Machinery Company, LLC entrusted its vehicle to Defendant
Deshotel. Defendant Deshotel was an incompetent and reckless driver. Defendant Louisiana
Machinery Company, LLC knew or should have known that Defendant Deshotel was incompetent
and reckless at the time of the collision. Defendant Deshotel was negligent at the time of the
Plaintiff's injury. These acts of negligence are laid out in the negligence paragraph above.
Defendant Louisiana Machinery Company, LLC could reasonably have anticipated that entrusting
a vehicle to an incompetent and reckless driver would result in an injury. Defendant Deshotel’s
negligence proximately caused injury to Plaintiff, which resulted in serious bodily injury.

VII. NEGLIGENT HIRING/NEGLIGENCE PER SE

Defendant Louisiana Machinery Company, LLC negligently hired, supervised, trained,
and/or retained Defendant Deshotel to deliver for Defendant Louisiana Machinery Company, LLC
by employing an incompetent and reckless driver.

IX. RESONDEAT SUPERIOR
Defendant Louisiana Machinery Company, LLC is liable for the negligent acts of

Defendant Deshotel through the doctrine of respondeat superior. At all times material, Defendant
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 26 of 39

Deshotel was an agent or employee acting within the course and scope of his employment
Defendant Louisiana Machinery Company, LLC. Defendant Deshotel was under the direct control
of Defendant Louisiana Machinery Company, LLC. Specifically, Defendant Deshotel was
operating Defendant Louisiana Machinery Company, LLC vehicle with actual expressed authority
intentionally conferred upon Defendant Deshotel by Defendant Louisiana Machinery Company,
LLC. Defendant Deshotel was acting in furtherance of Defendant Louisiana Machinery Company,
LLC’s business and for the accomplishment of the object for which Defendant Deshotel was
employed.
VII. DAMAGES
Because of the injuries sustained by Plaintiff as a result of the collision made the basis of
this suit, Plaintiffs hereby sue for the following items of damage:
a. Physical pain and suffering in the past;
b. Physical pain and suffering the Plaintiffs will experience in the future;
c. Mental anguish suffered in the past;
d. Mental anguish the Plaintiffs will experience in the future;
e. Medical expenses incurred in the past;
f. Medical expenses the Plaintiffs will incur in the future;
g. Physical impairment suffered in the past; and
h. Physical impairment the Plaintiffs will suffer in the future.
Because of the facts hereinabove alleged, Plaintiff has been made to suffer and sustain at
the hands of the Defendants damages within the jurisdictional requirements of this Court and in

such amount as the evidence may show proper at the time of trial.
Case 3:19-cv-00398 Document1 Filed on 12/06/19 in TXSD Page 27 of 39

VII. PREJUDGMENT AND POSTJUDGMENT INTEREST
Plaintiff seeks prejudgment and post judgment interest as allowed by law.
IX. COURT COSTS

Plaintiff sues to recover court costs as allowed by law.

Plaintiff sues Defendants for all of the causes of action pled in this petition jointly and
severally, for all of the damages Defendants caused Plaintiff herein.

X. REQUEST FOR DISCLOSURE

Under the authority of Texas Rule of Civil Procedure 194, Plaintiff request that each of the
Defendants disclose the information or material described in Rule 194.2 within fifty (50) days of
the service of this request.

XI. RULE 193.7 NOTICE

Plaintiff intends to use Defendants’ discovery responses as evidence at trial in accordance

with such right and privileges established by Texas Rule of Civil Procedure 193.7.
XII. PRAYER

WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendants be cited to
appear and answer herein, and that upon final hearing hereof, Plaintiff have judgment against
Defendants for actual damages, economic damages, and prejudgment and post judgment interest.
Plaintiff additionally request that the Court award reasonable and necessary costs pursuant to the
Texas Civil Practice & Remedies Code, and for such other and further relief, at law or in equity,

general or special, to which Plaintiff may be justly entitled.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 28 of 39

Respectfully submitted,
REES LAW FIRM

/s/ Cody Rees

Cody Rees

State Bar No. 24083719

215 Orleans Street, Suite 100
Beaumont, Texas 77701

P: 409-291-5119

F: 409-600-2196
crees@reeslawfirm.com

ATTORNEY FOR PLAINTIFFS
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 29 of 39

Filed

11/7/2019 9:51 AM

    

By pres -

CAUSE NO. 19DCV0459

REMINGTON QUIRANTE § IN THE DISTRICT COURT OF
§

v. § CHAMBERS COUNTY, TEXAS
§

LOUISIANA MACHINERY COMPANY, §

INC. and JOHN DESHOTEL § 253RD JUDICIAL DISTRICT

DEFENDANT JOHN DESHOTEL’S
ORIGINAL ANSWER TO PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

Defendant JOHN DESHOTEL (“Defendant” or “Deshotel”) files this Original Answer to
Plaintiffs Original Petition, and would respectfully show unto the Court the following:

I. GENERAL DENIAL

Defendant denies each and every, all and singular, material allegations contained in

Plaintiff's Original Petition and demands strict proof thereof.
II. SPECIFIC DENIALS AND AFFIRMATIVE AND OTHER DEFENSES

Further answering herein, and without waiving the foregoing, Defendant pleads the
following specific denials and affirmative and other defenses, each in the alternative and without
waiver of the others:

1. Defendant would show that Plaintiff failed to mitigate his damages.

2. Defendant would show that Plaintiffs alleged injuries were the result of pre-
existing conditions that were not caused or aggravated by Defendant’s conduct.

3. Defendant would further show that Plaintiff's injuries and damages, if any, are the
result, in whole or in part, of conditions arising after the incident made the basis of this lawsuit.

4. Defendant would show that Plaintiff's injuries and damages, if any, were caused

by persons or entities over which Defendant had no control.

Patti L. Henry
District Clerk

Chambers County, Texas

vax Deputy
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 30 of 39

5. Defendant would show that Plaintiff's injuries and damages, if any, were caused
by Plaintiff's own acts, omissions, and/or negligence. Any potential recovery is to be reduced by
Plaintiff's own contributory negligence, and should Plaintiff be found fifty-one percent (51%) or
more responsible for his alleged injuries, his recovery is barred. See TEX. CIv. PRAC. & REM.
CopE § 33.001.

6. Defendant would further show that Plaintiff's medical expenses are subject to the
limitations set forth in Section 41.0105 of the Texas Civil Practice and Remedies Code and
Plaintiffs lost wages claims are subject to the limitations set forth in Section 18.091 of the Texas
Civil Practice and Remedies Code.

7. Defendant would show that this accident was caused by a “sudden emergency”
and/or an “unavoidable accident” as defined by Texas law.

WI. RULE 193.7 NOTICE

Defendant invokes Texas Rule of Civil Procedure 193.7 and gives notice of his intention
to use any and all documents produced in discovery responses as evidence in any pre-trial
proceeding and trial.

IV. JURY DEMAND
Defendant respectfully requests a trial by jury.
V. PRAYER
Based on the foregoing, Defendant prays that Plaintiff recover nothing by way of trial,

and for such other and further relief as the Court may deem proper.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 31 of 39

Respectfully submitted,

GERMER PLLC

America Tower

2929 Allen Parkway, Suite 2900
Houston, Texas 77019

(713) 650-1313 — Telephone
(713) 739-7420 — Facsimile

Aarg) Aarvrnen

Larry J. Simmons

State Bar No. 00789628
ljsimmons@germer.com
Carmen Jo Rejda-Ponce
State Bar No. 24079149
crejdaponce@germer.com

COUNSEL FOR DEFENDANT,
JOHN DESHOTEL

CERTIFICATE OF SERVICE

I hereby certify that on the 7 day of November 2019, a true and correct copy of the
foregoing document was forwarded to all known counsel of record pursuant to the Texas Rules

of Civil Procedure.

Larry J. Simmons
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 32 of 39

Filed

12/2/2019 5:22 PM

       

 

CAUSE NO. 19DCV0459 ee

REMINGTON QUIRANTE IN THE DISTRICT COURT OF

V. CHAMBERS COUNTY, TEXAS

LOUISIANA MACHINERY COMPANY,
INC. and JOHN DESHOTEL

CP LP LP LP Lr LP

253RD JUDICIAL DISTRICT

DEFENDANT LOUISIANA MACHINERY COMPANY, LLC’S
ORIGINAL ANSWER TO PLAINTIFE’S FIRST AMENDED PETITION

TO THE HONORABLE JUDGE OF SAID COURT:

Defendant LOUISIANA MACHINERY COMPANY, LLC (“Defendant”) files this Original
Answer to Plaintiff's First Amended Petition, and would respectfully show unto the Court the
following:

I. GENERAL DENIAL

Defendant denies each and every, all and singular, material allegations contained in
Plaintiff's First Amended Petition and demands strict proof thereof.

Il. SPECIFIC DENIALS AND AFFIRMATIVE AND OTHER DEFENSES

Further answering herein, and without waiving the foregoing, Defendant pleads the
following specific denials and affirmative and other defenses, each in the alternative and without
waiver of the others:

1. Defendant would show that Plaintiff failed to mitigate his damages.

2. Defendant would show that Plaintiffs alleged injuries were the result of pre-
existing conditions that were not caused or aggravated by Defendant’s conduct.

3. Defendant would further show that Plaintiff's injuries and damages, if any, are the

result, in whole or in part, of conditions arising after the incident made the basis of this lawsuit.

Patti L. Henry
District Clerk

Chambers County, Texas
l £, i]

1 a<)x Deputy
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 33 of 39

4, Defendant would show that Plaintiff's injuries and damages, if any, were caused
by persons or entities over which Defendant had no control.

by Defendant would show that Plaintiff's injuries and damages, if any, were caused
by Plaintiff's own acts, omissions, and/or negligence. Any potential recovery is to be reduced by
Plaintiff's own contributory negligence, and should Plaintiff be found fifty-one percent (51%) or
more responsible for his alleged injuries, his recovery is barred. See TEX. Civ. PRAC. & REM.
CopvE § 33.001.

6. Defendant would further show that Plaintiff's medical expenses are subject to the
limitations set forth in Section 41.0105 of the Texas Civil Practice and Remedies Code and
Plaintiff's lost wages claims are subject to the limitations set forth in Section 18.091 of the Texas
Civil Practice and Remedies Code.

7. Defendant would show that this accident was caused by a “sudden emergency”
and/or an “unavoidable accident” as defined by Texas law.

TI. RULE 193.7 NOTICE

Defendant invokes Texas Rule of Civil Procedure 193.7 of the and give notice of its
intention to use any and all documents produced in discovery responses as evidence in any pre-
trial proceeding and trial.

IV. JURY DEMAND
Defendant respectfully requests a trial by jury.
V. PRAYER
Based on the foregoing, Defendant prays that Plaintiff recover nothing by way of trial,

and for such other and further relief as the Court may deem proper.
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 34 of 39

Respectfully submitted,

GERMER PLLC

America Tower

2929 Allen Parkway, Suite 2900
Houston, Texas 77019

(713) 650-1313 — Telephone
(713) 739-7420 — Facsimile

Aarg/\. Beirne

Larry J. Simmons
State Bar No. 00789628
ljsimmons@germer.com
Marcus W. Waters
State Bar No. 24008243
mwaters@germer.com

COUNSEL FOR DEFENDANT,
LOUISIANA MACHINERY COMPANY, LLC

CERTIFICATE OF SERVICE

I hereby certify that on the 2"? day of December 2019, a true and correct copy of the
foregoing document was forwarded to all known counsel of record pursuant to the Texas Rules

of Civil Procedure.

Larry J. Simmons
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 35 of 39

EXHIBIT C

LIST OF ATTORNEYS/PARTIES

1. Counsel for Plaintiff, Remington Quirante:

Cody Rees
crees@reeslawfirm.com
REES LAW FIRM

215 Orleans Street, Suite 100
Beaumont, Texas 77701
(409) 291-5119 — Telephone
(409) 600-2196 — Facsimile

2. Counsel for Defendants, Louisiana Machinery Company, LLC and John Deshotel:

Larry J. Simmons
ljsimmons@germer.com
Marcus W. Waters
mwaters@germer.com
GERMER, PLLC

2929 Allen Parkway, Suite 2900
Houston, Texas 77019

(713) 650.1313 — Telephone
(713) 739-7420 — Facsimile
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 36 of 39

EXHIBIT D

CERTIFICATE OF EXISTENCE
LOUISIANA MACHINERY COMPANY, LLC
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 37 of 39

SUMIES OF

    

C4

x, Kyle Ardoin
SECRETARY OF STATE
G Sinetay of Stats of the State of Louisiana Ide hacly Certify that
the Articles of Organization of
LOUISIANA MACHINERY COMPANY, L.L.C.

Domiciled at RESERVE, LOUISIANA,

Were filed in this Office and a Certificate of Organization was issued on December 17,
1999,

I further certify that no Certificate of Dissolution or Termination has been issued.

in testimony whereof, | have hereunto set my
hand and caused the Seal of my Office to be
affixed at the City of Baton Rouge on,

December 5, 2019

JS x OU 2 Certificate ID: 11145716#HHH62
To validate this certificate, visit the following web site,
go to Business Services, Search for Louisiana
Business Filings, Validate a Certificate, then follow

Seorelory f Stale the instructions displayed.

www.sos.la.gov
Web 34869449K

 

Page 1 of 1 on 12/6/2019 6:07:58 PM
Case 3:19-cv-00398 Document 1 Filed on 12/06/19 in TXSD Page 38 of 39

EXHIBIT E

CIVIL COVER SHEET

-10-
Case 3:19-cv-00398 Document1 Filed on 12/06/19 in TXSD Page 39 of 39

JS44 (Rev. 09/19)

The JS 44 civil cover sheet and the information contained herein ncither replace nor supplement the fi
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for th

CIVIL COVER SHEET

ling and service of pleadings or other pnpers as required by law, except as
e use of the Clerk of Court for the

purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

I. (a) PLAINTIFFS
Remington Quirante

(b) County of Residence of First Listed Plaintiff Orange
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attorneys (Firm Name, Address, and Telephone Number)

Cody Rees, Rees Law Firm, 215 Orleans Street, Suite 100, Beaumont,
Texas 77701, 409-291-5119

DEFENDANTS

Louisiana Machinery Company, LLC
John Deshotel

County of Residence of First Listed Defendant

NOTE:
THE TRACT OF LAND INVOLVED.

Attorneys ({f Known)

 

State of Louisiana
(IN U.S. PLAINTIFF CASES ONLY)
IN LAND CONDEMNATION CASES, USE THE LOCATION OF

Larry J. Simmons and Marcus W. Waters, Germer, PLLC, 2929 Allen
Parkway, Suite 2900, Houston, Texas 77019

 

Il BASIS OF JURISDICTION (Place an “X” in One Box Only)

a! 3 Federal Question

(U.S. Government Not a Party)

U.S. Government
Plaintiff

x 4 Diversity
(indicate Citizenship of Parties in Item Il)

O 2 U.S, Government
Defendant

 

IV. NATURE OF SUIT (Place an “x” in One Box Only)

(For Diversin' Cases Onls)

Forcign Country

III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box far Plaintiff

and One Box for Defendant)

PTF DEF PTF DEF
Citizen of This State xX OQ 1 Incorporated or Principal Place o4 04
of Business In This State
Citizen of Another State GO 2 (&K 2° Incorporated and Principal Place os Os
of Business In Another State
Citizen or Subject of a O03 OG 3 Foreign Nation o6 o6

 

 

 

 

 

 

 

 

 

 

CONTRACT TORTS. FORFEITUREPENALTY
J 110 Insurance PERSONAL INJURY PERSONAL INJURY = | 625 Drug Related Seizure 422 Appeal 28 USC 158
3 120 Marine C310 Airplane © 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal
J 130 Miller Act 0 315 Airplane Product Product Liability O 690 Other 28 USC 157
O 140 Negotiable Instrument Liability 1 367 Health Care/
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS
& Enforcement of Judgment Slander Personal (njury 6 820 Copyrights
O 151 Medicare Act © 330 Federal Employers’ Product Liability O 830 Patent
© 152 Recovery of Defaulted Liability O 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans 0 340 Marine Injury Product New Drug Application
(Excludes Veicrans) O 345 Marine Product Liability __ O 840 Trademark
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR ‘SOC ZCUR
of Veteran's Benefils £X350 Motor Vehicle 0 370 Other Fraud O 710 Fair Labor Standards 0 86} HIA (1395ff}
(7 160 Stockholders’ Suits 355 Motor Vehicle O 371 Truth in Lending Act O 862 Black Lung (923)
9 190 Other Contract Product Liability © 380 Other Personal © 720 Labor/Management 0 863 DIWC/DIWW (405(g))
© 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI
196 Franchise Injury © 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g))
© 362 Personal Injury - Product Liability 0 75) Family and Medical
Medical Malpractice Leave Act
l REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS | 790 Other Labor Litigation FEDERAL TAX SUITS
0 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: O79) Employee Retirement O 870 Taxes (U.S, Plaintiff
O 220 Foreclosure 0 441 Voting 463 Alien Detainee Income Security Act or Defendant)
7 230 Rent Lease & Ejectment 0 442 Employment C1 510 Mations to Vacate O 871 IRS—Third Party
0 240 Torts to Land 0 443 Housing/ Sentence 26 USC 7609
1 245 Tort Product Liability Accommodations 0 530 General
CO 290 All Other Real Property O 445 Amer. w/Disabilities -] 0 535 Death Penalty IMMIGRATION: ~
Employment Other: G1 462 Naturalization Application
(0 446 Amer. w/Disabilities - |} 540 Mandamus & Other | 465 Other Immigration
Other 0 550 Civil Rights Actions
O 448 Education © 555 Prison Condition
1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

Click here for: Nature of Suit Code Descriptions.
BANKRUPTCY “OT HER STATUTES ]

0 375 False Claims Act

© 376 Qui Tam (31 USC
3729(a))

© 400 State Reapportionment

0 410 Antitrust

© 430 Banks and Banking

O 450 Commerce

© 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizutions

CO 480 Consumer Credit
(15 USC 168] or 1692)

0 485 Telephone Consumer
Protection Act

6 490 Cable/Sat TV

© 850 Securities/Commodities/
Exchange

OC 890 Other Statutory Actions

OC 89) Agricultural Acts

(7 893 Environmental Matters

1 895 Freedom of Information
Act

O 896 Arbitration

C1 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

VY. ORIGIN (Place an "X” in One Box Only)

O1 Original Ka Removed from O 3. Remanded from 4 Reinstated or © 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specif) Transfer Direct File

 

38 U.S.C. §§ 1332 (a)

Brief description of cause: .
Personal injury from vehicular accident

VI. CAUSE OF ACTION

 

Cite the U.S. Civil Statute under which you are filing Wa nat cite jurisdictional statutes unless diversity):

 

 

 

 

VII. REQUESTED IN (] CHECK IF THIS IS A CLASS ACTION DEMAND § CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. OEP. ¥) On). on JURYDEMAND: 2 Yes No

VITI. RELATED CASE(S) ; :
IF ANY (Seemsinenons)! GE ee DOCKET NUMBER : _

DATE SIGNATURE OF A RNEY OF RECORD

12/05/2019 ot Dace a 5

FOR OFFICE USE ONLY “J *

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE
